FILED
                            NOT FOR PUBLICATION                             DEC 21 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



TIMOTHY BUSCH,                                   No. 09-15225

              Petitioner - Appellant,            D.C. No. 5:06-cv-06271-JF

  v.
                                                 MEMORANDUM *
A. P. KANE; et al.,

              Respondents - Appellees.



                    Appeal from the United States District Court
                       for the Northern District of California
                     Jeremy D. Fogel, District Judge, Presiding

                           Submitted December 19, 2011 **

Before:       GOODWIN, WALLACE and McKEOWN, Circuit Judges.

       California state prisoner Timothy Busch appeals from the district court’s

judgment denying his 28 U.S.C. § 2254 habeas petition. We have jurisdiction

under 28 U.S.C. § 2253, and we affirm.

       Busch contends that the Board’s 2005 decision to deny him parole was not

supported by “some evidence” and therefore violated his due process rights. The


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
only federal right at issue in the parole context is procedural, and the only proper

inquiry is what process the inmate received, not whether the state court decided the

case correctly. Swarthout v. Cooke, 131 S. Ct. 859, 863 (2011); Roberts v. Hartley,

640 F.3d 1042, 1045-47 (9th Cir. 2011) (applying Cooke). Because Busch raises

no procedural challenges, we affirm.

      AFFIRMED.




                                           2                                    09-15225